Title: To Thomas Jefferson from De Langeac, 27 January 1787
From: Langeac, August Louis Joseph Fidèle Amand de Lepinasse, Comte de
To: Jefferson, Thomas



ce 27 janvier 1787

Le nommé savisse est venu me trouver, monsieur pour me prier d’interceder vos bontés pour lui, qu’il est bien faché davoir perdû; vous aves surement de bonnes Raisons pour vous en plaindre et le renvoyer, mais je serois bien flatté et bien reconnoissant si à ma consideration et sur la priere que je vous en fais vous voulies bien lui pardonner. Si vous ne voules vous rendre absolument à mes sollicitations je vous demande en grace pour mon compte particulier de trouver bon quil continüe à faire votre jardin. J’ai confiance en sa maniere de soigner Les arbres. C’etoit une de mes conditions en louant ma maison et votre homme d’affaires m’en donna dans le tems parole de votre part et je m’en rapportai à tout ce quil me dit en votre nom sans croire quil fut nécessaire de le faire inserer dans le bail par devant notaire n’y dans le Sous seing privé particulier. C’est ainsi que j’en ai agis pour le cautionement et les autres precautions d’usage que mes gens d’affaires vouloient me faire prendre et dont jai crû, Monsieur, n’avoir pas besoin avec vous. Si vous n’aves pas des Raisons trop fortes pour ne pas pardonner au nommé savisse je vous demande avec instances de m’en faire le Sacrifice le connoissant depuis longtems pour un garçon honnête fidel, laborieux et attaché.

J’ai lhonneur d’etre avec la plus parfaite consideration Monsieur Votre trés humble et tres obeissant serviteur,

Le Cte. de Lespinasse Langeac

